MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Oct 07 2020, 8:35 am
court except for the purpose of establishing
                                                                                     CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
estoppel, or the law of the case.                                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Aaron J. Stoll                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Travon R. Fincher,                                       October 7, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-813
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D05-1809-MR-16



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-813 | October 7, 2020                Page 1 of 12
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Travon R. Fincher (Fincher), appeals his conviction for

      murder, a felony, Indiana Code § 35-42-1-1; two Counts of attempted murder,

      Level 1 felonies, I.C. §§ 35-42-1-1; 35-41-5-1; and his adjudication for use-of-

      firearm, I.C. § 35-50-2-11.


[2]   We affirm.


                                                   ISSUES
[3]   Fincher presents this court with three issues, which we restate as:


          1. Whether the trial court abused its discretion by denying Fincher’s

              counsel an opportunity to make an offer of proof;

          2. Whether Fincher’s constitutional rights to confrontation were violated by

              the admission of an unavailable witness’ prior deposition testimony; and

          3. Whether the trial court abused its discretion by admitting a witness’

              excited utterance.


                      FACTS AND PROCEDURAL HISTORY
[4]   In August 2018, Rachel Burtz (Burtz) and Jason Sandy (Sandy) were living

      together in Fort Wayne, Indiana. Sandy’s close friend, Rick Pelmear

      (Pelmear), frequently visited the residence and the three would spend time

      together. Burtz and Sandy had met Fincher after they started living together

      because Fincher’s uncle lived nearby.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-813 | October 7, 2020   Page 2 of 12
[5]   On August 30, 2018, Burtz returned home from work at approximately 4:00

      p.m. She went to the grocery store together with Sandy and Pelmear to

      purchase food. After returning home and commencing preparations for dinner,

      Burtz noticed that Fincher was at the house, sitting in the living room with

      Pelmear and Sandy. Over the next couple of hours, Burtz attended to the grill

      and was in and out of the house. At one point, Burtz returned to the living

      room after checking on the french fries cooking in the oven when Fincher

      exited the bathroom. Upon walking into the living room, Fincher pulled out a

      handgun and fired on Burtz, Sandy, and Pelmear. Burtz was shot three times,

      with one shot lodged in her abdomen and two shots in her upper right thigh.

      Sandy was shot in the face, arm, and neck, while Pelmear was shot in the lungs,

      bowel, pancreas, and abdomen. Pelmear attempted to escape the house, but

      collapsed outside and was dead by the time emergency responders arrived.

      Burtz and Sandy survived.


[6]   Burtz, laying on the couch and pretending to be dead, heard Fincher rifle

      through Sandy’s pockets and going through the kitchen cabinets where Sandy

      kept marijuana. After Fincher left the house, Burtz called 911. When officers

      arrived at the house and attended to Sandy, Sandy, without being questioned,

      stated “Tray shot him.” (Transcript Vol. III, p. 115). Sandy would remain at

      the hospital for a month and required reconstructive surgery to his face. During

      the first three days, Sandy was in a coma and on life support. On the fourth

      day, Sandy was in and out of consciousness, but on the fifth day, Sandy, who

      could not talk due to a breathing tube, requested pen and paper. He wrote


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-813 | October 7, 2020   Page 3 of 12
      “Tray tried to kill me[.] He rolled me over and took all my money so I just

      layed [sic] still otherwise he would have killed me.” (Tr. Vol. III, p. 44; Exh.

      17).


[7]   On September 10, 2018, the State filed an Information, charging Fincher with

      murder and two Counts of aggravated battery as Level 3 felonies. The State

      also filed a use-of-a-firearm enhancement. The State later amended the charges,

      changing the two Counts of aggravated battery to two Counts of attempted

      murder as Level 1 felonies. On February 25, 2020, a jury trial commenced.

      During voir dire, the State alerted the trial court that Sandy was in custody but

      refused to testify in this cause. When the trial court questioned Sandy, he

      responded that his intent was to refuse to answer questions as he “was not here

      to judge anyone.” (Tr. Vol. II, p. 164). After being questioned by Fincher and

      the State, the trial court found Sandy in contempt and declared him to be an

      unavailable witness. At that point the State, over Fincher’s objection, moved to

      have Sandy’s previously-taken deposition admitted and read at trial. Fincher

      requested to question Sandy as to “when he was testifying at his deposition on

      March 15th if those questions – or if those answers – if the answers he provided

      were true and accurate.” (Tr. Vol. II, pp. 168-69). The State objected to the

      question on relevancy grounds. The trial court denied the question, concluding

      that “the focus of the test is not upon whether the trial court believes the witness

      is telling the truth, but rather upon the process by which the prior statement was

      obtained. Based on that language and my familiarity with the processes of

      deposition conducted in this community, I would find it to be reliable.” (Tr.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-813 | October 7, 2020   Page 4 of 12
      Vol. II, pp. 169-70). At the close of the evidence, Fincher was found guilty as

      charged. On March 20, 2020, the trial court imposed fifty-five years for the

      murder charge, and thirty years each for the two attempted murder charges,

      with sentences to run consecutively. The trial court imposed a ten-year

      enhanced sentence for the use-of-a-firearm charge, to run consecutively to the

      other charges. Fincher’s aggregate sentence amounted to 125 years.


[8]   Fincher now appeals. Additional facts will be provided if necessary.


                              DISCUSSION AND DECISION
                                                I. Offer of Proof


[9]   Fincher first contends that the trial court abused its discretion by denying his

      request to make an offer of proof by questioning Sandy about his deposition

      after he expressed his intent not to answer any questions. We review a trial

      court’s decision to deny an offer of proof for an abuse of discretion. Bedolla v.

      State, 123 N.E.3d 661, 666 (Ind. 2019). “An offer to prove is the method by

      which counsel places before the trial court (and ultimately the reviewing court)

      the evidence he or she wishes to present, to allow the court to determine the

      relevancy and admissibility of the proposed testimony.” Arhelger v. State, 714
N.E.2d 659, 664 (Ind. Ct. App. 1999). A trial court’s decision in these matters

      should be upset only when the court reached an erroneous conclusion and

      judgment, one clearly against the logic and effect of the facts and circumstances

      before the court or the reasonable, probable and actual deductions to be drawn

      therefrom.” Bedolla, 123 N.E.3d at 666. Under this deferential standard, we

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-813 | October 7, 2020   Page 5 of 12
       will second-guess the lower court only when it responds to that factual context

       in an unreasonable manner. Id.


[10]   Offers of proof help assure parties receive fundamental fairness at both the trial

       and appellate levels. Id. at 667. When a party asks to make a legitimate offer of

       proof, the trial court should grant that request. Id. Of course, as part of its duty

       to impartially control a proceeding, the trial court may exercise reasonable

       discretion in determining the timing and extent of an offer of proof. Id.

       Nevertheless, absent clear abuse by a party, offers of proof should be allowed.
Id.


[11]   An offer of proof consists of three parts: (1) the substance of the evidence, (2)

       an explanation of its relevance, and (3) the proposed grounds for its

       admissibility. Duso v. State, 866 N.E.2d 321, 324 (Ind. Ct. App. 2007). Here,

       the trial court declared Sandy to be unavailable as a witness at trial after he

       expressed his refusal to answer any questions. When the State moved to admit

       Sandy’s deposition at the trial proceeding, Fincher’s counsel requested to make

       an offer of proof, and to question Sandy as to the veracity of his answers at the

       deposition. It is well-settled that a prior deposition testimony is admissible

       when the trial court finds (1) the witness is unavailable and (2) the statement to

       be used bears sufficient indicia of reliability. State v. Owings, 622 N.E.2d 948,

       952 (Ind. 1993). These indicia of reliability are generally provided when a

       defendant either cross-examined the unavailable witness whose prior testimony

       the State seeks to admit or had the opportunity to do so. Berkman v. State, 976
N.E.2d 68, 77 (Ind. Ct. App. 2012). A deposition which comports with the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-813 | October 7, 2020   Page 6 of 12
       general principals of cross-examination provides sufficient indicia of reliability.

       Owings, 622 N.E.2d at 952. The focus of the test is not upon whether the trial

       court believes the witness to be telling the truth, but rather upon the process by

       which the prior statement was obtained. Id. The evidence reflects that during

       the deposition Sandy was under oath and cross-examined by Fincher’s counsel.

       The argument that a different attorney represented Fincher at the deposition is

       without merit as the attorney conducted a vigorous cross-examination—the

       reliability test does not require the same attorney to question the witness,

       merely that cross-examination happened or an opportunity to do so presented

       itself. Accordingly, as Fincher’s request to question Sandy about his veracity at

       the deposition is irrelevant to evaluate the deposition’s reliability, we conclude

       that the trial court exercised reasonable discretion by limiting the scope of the

       offer of proof and denying the request.


[12]   Moreover, we note that even if the trial court had allowed Fincher to make an

       offer of proof by questioning Sandy, the trial court could not have compelled

       Sandy to answer Fincher’s questions beyond basic identifying information. See,

       e.g., Pitman v. State, 749 N.E.2d 557, 561 (Ind. Ct. App. 2001) (probationer was

       not entitled to invoke the Fifth Amendment privilege with regard to basic

       identifying information and any disclosures which were necessary to effectively

       monitor her probation), reh’g denied, trans. denied. We conclude that the trial

       court did not abuse its discretion.


                                            II. Constitutional Rights



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-813 | October 7, 2020   Page 7 of 12
[13]   Next, Fincher contends that the admission of Sandy’s prior deposition during

       the trial proceedings violated his right to confrontation under the Sixth

       Amendment to the United States Constitution and Article 1, Section 13 of the

       Indiana Constitution.


[14]   When a claim of error in the admission of evidence is properly preserved, this

       court will review it for an abuse of discretion. Nicholson v. State, 963 N.E.2d
1096, 1099 (Ind. 2012). But when a defendant fails to properly preserve such a

       claim, it is waived, and reversal can only occur in the presence of fundamental

       error. Hardley v. State, 905 N.E.2d 399, 402 (Ind. 2009). The bar for proving

       fundamental error is extraordinarily high. Id. The doctrine is meant to cure the

       most egregious and blatant trial errors, not to provide a second bite at the apple

       for defense counsel who ignorantly, carelessly, or strategically fails to preserve

       an error. Ryan v. State, 9 N.E.3d 663, 668 (Ind. 2014). Even an error that is

       prejudicial or that implicates a constitutional right is not itself sufficient to

       constitute fundamental error. Hollingsworth v. State, 987 N.E.2d 1096, 1099

       (Ind. Ct. App. 2013). Rather, a fundamental error is such a gross error that it

       renders any possibility of a fair trial impossible. Id. at 1098. Such error only

       occurs when any competent trial court judge would be required to intervene to

       prevent the denial of a fair trial. Whiting v. State, 969 N.E.2d 24, 34 (Ind. 2012).


[15]   After the State alerted the trial court about Sandy’s refusal to testify and the trial

       court characterized Sandy as an unavailable witness, the State proceeded to

       summarize the deposition proceeding to the trial court, after which the trial

       court was satisfied that the reliability test to admit Sandy’s deposition at trial

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-813 | October 7, 2020   Page 8 of 12
       was met. Fincher’s counsel asked the trial court to show an objection for the

       record because Sandy’s appearance had been brought before the court by a writ

       of habeas ad testificandum as he was in federal custody at the time of trial and not

       by a subpoena. Fincher’s counsel then added:


               And secondly, offer of proof. I – I would like to be able to
               request, to question [Sandy] concerning the truthfulness of his
               testimony at his deposition for the purpose of challenging the
               admission of that deposition.


       (Tr. Vol. II, p. 170). The trial court overruled the objection and denied the

       request for offer of proof. During the trial, the State offered Sandy’s deposition

       testimony by having an investigator read Sandy’s answers while the prosecutor

       read the questions. At the onset of the reading of the deposition, Fincher’s

       counsel made his contemporaneous objection, incorporating the prior

       arguments but adding arguments based on the “due process clause [and]

       confrontation clause, both the United States and Indiana Constitution.” (Tr.

       Vol. II, p. 235). After Fincher made his contemporaneous objection, the trial

       court asked both counsels to approach the bench and informed Fincher that he

       was adding new grounds that had not been previously argued. Fincher

       responded that “[w]ell it – well if that’s the [c]ourt’s ruling. But that’s our

       argument.” (Tr. Vol. II, p. 236). Fincher did not request a further hearing, or

       present either argument, or evidence on his new constitutional claims.


[16]   We find that Fincher’s objection was insufficient to preserve his constitutional

       claims. When a defendant does not properly bring an objection to the trial


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-813 | October 7, 2020   Page 9 of 12
       court’s attention so that the trial court may rule on it at the appropriate time, he

       is deemed to have waived that possible error. Ingram v. State, 547 N.E.2d 823,

       829 (Ind. 1989). Moreover, grounds for objection must be specific, and any

       grounds not raised in the trial court are not available on appeal. Id. As Fincher

       merely referred to his constitutional right to confrontation in passing and

       without any further specificity such as applicable facts or case law, we find that

       he has waived the issue for our review.


                                             III. Excited Utterance


[17]   Lastly, Fincher contends that the trial court abused its discretion by admitting

       Sandy’s note, written in the hospital after regaining consciousness and

       implicating Fincher, as an excited utterance. He maintains that because the

       statement was uttered six days after the attack and three days after coming out

       of the coma, Sandy was no longer under the stress or excitement of the event

       and therefore the statement cannot be characterized as an excited utterance.

       The trial court’s decision to admit the evidence is reviewed for an abuse of

       discretion. Nicholson, 963 N.E.2d at 1099.


[18]   Sandy’s written statement, “Tray tried to kill me[.] He rolled me over and took

       all my money so I just layed [sic] still otherwise he would have killed me,” was

       admitted pursuant to Indiana Evidence Rule 803(2), which allows for

       admission of hearsay when the out-of-court statement relates “to a startling

       event or condition, made while the declarant was under the stress of excitement

       caused by the event or condition.” (Tr. Vol. III, p. 44; Exh. 17). Thus, for a


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-813 | October 7, 2020   Page 10 of 12
       hearsay statement to be admitted as an excited utterance, three elements must

       be shown: (1) a startling event, (2) a statement made by a declarant while under

       the stress of excitement caused by the event, and (3) that the statement relates to

       the event. Yamobi v. State, 672 N.E.2d 1344, 1346 (Ind. 1996). This is not a

       mechanical test. Rather, the decision turns on whether the statement was

       inherently reliable because the witness was under the stress of an event and

       unlikely to make deliberate falsifications. Id. “The lapse of time is not

       dispositive,” and “[t]he heart of the inquiry is whether the declarant was

       incapable of thoughtful reflection.” Stinson v. State, 126 N.E.3d 915, 920-21

       (Ind. Ct. App. 2019).


[19]   After being shot by Fincher, Sandy was rushed to the hospital where he

       required constructive surgery to his face and was in a three-day coma. While a

       day passed between him coming out of the coma and writing the note

       implicating Fincher, Sandy was in and out of consciousness on the day before

       the note was written. Once he finally regained the strength and lucidity to

       communicate, Sandy, who could not speak due to a breathing tube, requested

       pen and paper and identified Fincher as the culprit.


[20]   While we agree with Fincher that several days passed between the attack and

       Sandy’s statement, we also recognize that this event is of unimaginable

       magnitude: being shot in the face, being in a coma and on life support, and

       being unable to verbally communicate. Under these circumstances, we highly

       doubt that Sandy had the ability to engage in the thoughtful reflection required

       to fabricate his allegation. See D.B.G. v. State, 833 N.E.2d 519, 527 (Ind. Ct.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-813 | October 7, 2020   Page 11 of 12
Ohio App. 2005) (the magnitude of the exciting event relates to the length of time

       that an individual can still be under the stress of the event). Accordingly, the

       trial court did not abuse its discretion by admitting Sandy’s handwritten note

       under the excited utterance exception to the hearsay rule.


[21]   Nevertheless, even if the trial court abused its discretion in admitting the note,

       the error was harmless as the evidence was cumulative. Prior to being admitted

       to the hospital and writing the note, Sandy had already informed the officers

       responding to the crime scene that “Tray shot him.” (Tr. Vol. III, p. 115). See

       Hunter v. State, 72 N.E.3d 928, 932 (Ind. Ct. App. 2017) (The improper

       admission of evidence is harmless error when the erroneously admitted

       evidence is merely cumulative of other evidence before the trier of fact), trans.

       denied. Accordingly, even if the trial court had made an error—which it did

       not—the error was harmless and we decline to reverse the decision.


                                             CONCLUSION
[22]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion by denying Fincher’s counsel an opportunity to make an offer of

       proof; Fincher waived our review of whether his constitutional right to

       confrontation was violated; and the trial court properly admitted a witness’

       excited utterance.


[23]   Affirmed.


[24]   May, J. and Altice, J. concur


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-813 | October 7, 2020   Page 12 of 12